PER CURIAM.
Because we conclude that appellant’s internal communications do not rise to the level necessary under Florida’s Whistle Blower’s Act, section 112.3187(5), Florida Statutes (Supp.1992), and that the Lake County personnel to whom appellant expressed his concerns are not within the scope of persons disclosure to whom is protected by section 112.3187(6), we affirm.1
AFFIRMED.
GOSHORN, GRIFFIN and ANTOON, JJ., concur.

. It also appears that the claim may be time barred, as urged on appeal by appellee, but this was not an issue raised on motion for summary judgment and accordingly cannot be the basis for upholding the summary judgment.